Title: To James Madison from Carlos Martínez de Yrujo, 18 May 1803 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


18 May 1803. JM knows how much trouble “the Adventurer Bowles” has given Spain. Was assured in his conference with JM and Dearborn that the U.S. would take efficacious measures to apprehend Bowles whenever he was in U.S. territory. Encloses a copy of a letter just received from Henry White, governor of East Florida, reporting that “the Incendiary Bowles” is within U.S. territory. Friendship and the shared interest of Spain and the U.S. in cutting the thread of the intrigues and machinations of “this daring Adventurer,” as well as the spirit of the [Pinckney] treaty, require the U.S. government to take the most active measures to apprehend Bowles. Does not doubt that JM’s desire to promote the peace and welfare of U.S. citizens and harmony between the U.S. and Spain will lead to his giving this request the attention it merits and that Bowles, if within the U.S., will be arrested.
 

   
   RC and enclosure (DNA: RG 59, NFL, Spain, vol. 2). RC 2 pp.; in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature; copytext is Wagner’s interlinear translation. For enclosure, see n. 1.



   
   Yrujo enclosed a copy of Henry White’s 28 Apr. 1803 letter from St. Augustine (3 pp.; in Spanish; docketed and translated in margin by Wagner), stating that East Florida resident William Thompson had reported seeing Bowles in U.S. territory and that Bowles had told him that he had invited the Chickasaws and Choctaws to meet with the Creek chiefs at “Parachacolas” (probably Apalachicola) in mid-May to discuss a strategy against Spain.


